DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received January 21, 2022.  Claims 1, 5, 6, 8-13, and 16 were amended.  Claims 2-4, 7, and 19-21 are cancelled claims.  Claims 22-28 were newly added.  Claims 1, 5, 6, 8-18, and 22-28 are pending.
Previous rejections over now cancelled claims are withdrawn due to their cancellation.
The rejection of claims 2-4, 7, and 19-21 under 35 U.S.C. 103 as being unpatentable over Skulason et al. (US 2019/0378992 A1) is withdrawn due to the amendment received January 21, 2022.
The rejection of claims 1-7, 10, 14, 15, 19, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-087408 A is withdrawn due to the amendment received January 21, 2022.
The rejection of claims 1-7, 9, 10 and 14-21 under 35 U.S.C. 103 as being unpatentable over JP 2010-087408 A is withdrawn due to the amendment received January 21, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5, 6, 9-12, 14-18, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claims are included based upon their respective dependence upon a rejected claim.
Claim 1 sets forth the negative limitation “wherein each of R20 to R29 does not include a heterocyclic group”; however, the instant disclosure appears to specifically set forth R20 to R29 as “heterocyclic group having 1 to 25 carbon atoms”.  The negative limitation presented in amended claim 1 excludes a broader group of heterocyclic groups than groups that were specifically recited for R20 to R29. (See MPEP 2173.05(i):  “Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977)”).  Accordingly, the specific limitation “wherein each of R20 to R29 does not include a heterocyclic group” is considered to comprise new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “substituents represented by Structural Formulae (Ar-100) to (Ar-107)”; however, only a chemical structure Ar-107 is shown without strike through markings.  It is unclear if groups Ar-100 to Ar-106 are intended.  The meets and bounds of the substituent group set forth in claim 9 is unclear.  Clarification and/or correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 shows a fluorene group in Ar-107, but parent claim 1 does not define any of R20 to 29 groups as bonding to one another to form a fluorenyl group.   Accordingly, group Ar-107 of dependent claim 9 appears to be outside the scope of group (g1) of parent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-12, 14-18, 22-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Skulason et al. (US 2019/0378992 A1).
Regarding instant formula G1 compounds, Skulason et al. teaches compounds for organic electronic devices according to formula (I) (see claim 1, page 117):

    PNG
    media_image1.png
    115
    435
    media_image1.png
    Greyscale
. 
Variables a and b may be selected as zero and m and n may each be 1 (see claim 1, page 117).  The core may be according to formula (IA-b) were Y may be selected as O or S (see claim 1, page 117):

    PNG
    media_image2.png
    181
    400
    media_image2.png
    Greyscale
.
A compound of formula I is less than 5000 molecular weight per instant claim 1 and claim 8.  
	Regarding instant group (g1), the formula I comprises diarylamino groups as substituent groups. The diarylamino groups may be at any bonding location of the rings comprising the -* bonding line per instant claims 11, 12, 13, and 16.
	A formula I where Ar3 to Ar6 may be aryl groups (see claim 1, page 117) is within the claim limitation requirements.  An aryl may include at least phenyl (see groups within IA-46 on page 33), naphthyl (see groups within IA-38 on page 31), biphenyl (see groups shown in IB-1 on page 34), or fluorenyl with methyl substituent groups (see groups shown in 1A-50 on page 34) among others (see par. 388). Regarding claim 22, a condensed ring is not required as an Ar3 to Ar6 group.
	Regarding claims 14, 15, and 26, the two heteroatoms may be selected as the same as the core may be according to formula (IA-b) were Y may be selected as O or S (see claim 1, page 117).
	Regarding claim 17 and 28, the compound of formula I is used in an organic electronic device such as a device that emits light (see par. 1-4).  Regarding claim 18, a device may include a sensor (see par. 540, page 55).
	Regarding claim 8, at least an Ar1 group may include anthracene (see par. 384).  

	Regarding the property of blue light emission per instant claim 23, Skulason teaches compounds the same as set forth by applicant and the capabilities of the compound are considered the same.  "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	While Skulason et al. does not appear to set forth example compounds of Formula I where IA-b is selected as the core group with Y as O and/or S or to select anthracene specifically as at least an Ar1 group, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have formed compounds having the required groups, because Skulason et al. clearly teaches core IA-b for forming functional compounds according to formula I as defined.  One would expect to achieve compounds of Formula I within the disclosure of Skulason et al. the same as instant G1 compounds of claims 1 or 8 with a predictable result and a reasonable expectation of success.

Claims 8, 13, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-087408 A.
Regarding instant G1 of claim 8, JP ‘408 teaches compounds of general formula 1 (see par. 18-20).  More specifically the compounds may be of formula 1-C (see par. 42):

    PNG
    media_image3.png
    110
    457
    media_image3.png
    Greyscale
.  In the formula (1-C), Y1 and Y2 may be selected as oxygen or sulfur atom (see par. 38).  The X1-X14 groups may be hydrogen, halogen, or aryl group of 4-20 carbon atoms (see par. 29).  An aryl group may be substituted (see par 29). While JP ‘408 exemplifies a compound where phenyl is selected as an aryl substituent in example compound 72, 

    PNG
    media_image4.png
    87
    463
    media_image4.png
    Greyscale
(par. 65),
it is not seen where anthracenyl group was selected as a specific aryl group substituent for forming an example compound; however, it is noted that 9-anthracenyl is also taught as an aryl group (note the misspelling generated by the machine translation copy as “anthrasenyl”) (see par. 32) (per instant claims 8, 13, 24-27) and aryl groups may be further substituted (see par. 29) (i.e., a phenyl substituent may be on an anthracenyl per instant group g2 of instant claims 8 and instant compound 118 of instant claim 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a formula 1-C compound and to have selected 9-anthracenyl as an aryl substituent as “X” groups of the 1-C formula, because 9-anthracene is a known aryl of 4 to 20 carbon atoms and it is listed as an aryl group in the JP ‘408 disclosure.  One would expect to achieve functional compounds within the disclosure of JP ‘408 the same as compounds claimed with a predictable result and a reasonable expectation of success.
Regarding the property of blue light emission per instant claim 23, JP ‘408 teaches compound(s) the same as set forth by applicant and the capabilities and properties of the compound(s) are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).
Regarding claims 24 and 25, the substituent is not required to be present, but additionally, at least aryl group may be present (see par. 29).
Regarding claim 28, the compound may be used as part of an organic electroluminescent element and/or sensor (see par. 166).
	
Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. 
Regarding JP 2010-087408 with respect to compound claim 8, applicant argues JP 2010-087408 “does not describe or suggest an ‘organic compound that emits light’”.   The argument is not considered persuasive because, JP ‘408 teaches compounds the same as set forth by applicant capabilities of the compound are considered the same.  "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).
With regard to an obviousness rejection over Skulason, applicant argues R20 to R29 does not include a heterocyclic group.  In response, the office submits compounds of Skulason do not require the benzofuran groups applicant alleges must be present.  Skulason teaches compounds of formula (I) and does not require that compounds may be of the formula (III) embodiment having benzofuran groups (see abstract and compounds of paragraph 388 showing that diarylamine moieties of a formula I do not require a heterocyclic group).  Per MPEP 2143.01, “The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004).”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kato et al. (US 2015/0171334 A1) teaches compounds  of formula 1 where the core group Ar2 may be naphtho and X variables may be selected as O or S (see par. 41-43):

    PNG
    media_image5.png
    81
    285
    media_image5.png
    Greyscale
.
Uno (US 2019/0389877 A1) discloses condensed cyclic compounds for organic light-emitting devices (see abstract).  The Uno compounds of Formula 1-2 have a similar polycyclic heteroaromatic core (see par. 7) to instant (G1) compounds:

    PNG
    media_image6.png
    224
    284
    media_image6.png
    Greyscale
.
The references are considered relevant to the art of the endeavor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786